Citation Nr: 1638228	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to February 5, 2014.  

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to February 5, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to November 1970.  He is the recipient of numerous awards and decorations, including a Vietnam Service Medal with l Star, a Vietnam Campaign Medal, a Meritorious Mast, and a Vietnam Cross of Gallantry with palm.  

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions issued in March 2010 and November 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The March 2010 rating decision denied entitlement to TDIU, to which the Veteran promptly filed a notice of disagreement that same month.  In August 2010 the RO issued a Statement of the Case on the matter, and in September 2010 the Veteran submitted a Form 9/perfected his appeal for TDIU.

The November 2011 rating decision denied a February 14, 2011, claim for a rating higher than 30 percent for PTSD, and the Veteran promptly filed a notice of disagreement that same month.  In correspondence dated in February 2013 the Veteran's representative averred that the Veteran "would consider a 50 percent evaluation for his PTSD to be a complete grant of benefits sought on his Notice of Disagreement."

In a February 2013 rating decision the RO increased the rating to 50 percent effective February 14, 2011 (the date of the claim for increase).  In that decision the RO noted that the action was "considered a complete grant of benefits sought on Notice of Disagreement as you indicated a grant of a 50 percent evaluation is considered a full grant of benefits to you."

In April 2013 the RO certified the issue of entitlement to TDIU to the Board.  

In January 2014 the Board remanded the case for issuance of a Statement of the Case on the claim for a disability rating higher than 50 percent for PTSD because the Veteran's representative had stated, in a May 2013 brief, that although a 50 percent rating had been awarded, the Veteran felt that a 70 percent rating was deserved due to the severity of his disability.

In January 2014 the RO issued a Statement of the Case on the issue of a rating higher than 50 percent for PTSD.  In February 2014 the Veteran perfected his appeal for a disability rating higher than 50 percent for PTSD.  See RO's April 2014 "Appeal Certification to BVA Worksheet."  Although the Veteran stated in his November 2011 notice of disagreement that he was "requesting a hearing to the Appeals board," he has not requested a Board hearing since the January 2014 Statement of the Case, which apprised him of his right to do so.

In April 2014 the RO certified both issues (increased rating for PTSD and entitlement to TDIU) to the Board.

In July 2014, the Board remanded the matter for a new VA PTSD examination, which was done in August 2014.  

In a rating decision dated in September 2014, the RO increased the rating for the Veteran's service-connected PTSD from 50 percent to 100 percent effective February 5, 2014.  As a result of that action, the appeal for a rating higher than 50 percent for PTSD, and entitlement to TDIU from that date forward, is moot as of February 5, 2014.  (The Veteran does not contend, and the record does not otherwise suggest, that he is unemployable solely due to his service connected left knee disability (20 percent) and tinnitus (10 percent).  Cf. Bradley v. Peake, 22 Vet. App. 280, 293 (2008).)

In December 2014, the Board remanded the issues of a disability rating in excess of 50 percent for PTSD and entitlement to TDIU prior to February 5, 2014, for acquisition of VA inpatient records dated in November 2013 and January 2014, which were not found.  

In October 2015, the RO issued a Supplemental Statement of the Case on the issues of a rating higher than 50 percent prior to February 5, 2014; and entitlement to TDIU prior to February 5, 2014.  No evidence has been associated with the claims file since the October 2015 Supplemental Statement of the Case.

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.

The issue of entitlement to TDIU prior to February 5, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD was not productive of social impairment with deficiencies in family relations, judgment, or thinking prior to February 5, 2014.


CONCLUSION OF LAW

The criteria for a disability rating higher than 50 percent rating for PTSD prior to February 5, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in August 2011, sent prior to the initial unfavorable decisions in November 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for a higher rating for PTSD, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Veteran was also apprised of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's medical records have been obtained and considered.  In this regard, the Board notes that the Veteran identified additional VA records that had not been requested or obtained; namely, in March 2014 the Veteran indicated that he had been hospitalized for his PTSD at the Harry S. Truman VA Memorial Hospital on November 13, 2013, and in April 2014 he indicated that he had been hospitalized for his PTSD at the Harry S. Truman VA Memorial Hospital on January 7, 2014.  In December 2014 the Board remanded the case for acquisition of those records, which the RO repeatedly requested to no avail; the records were not found.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was also afforded a VA examination in November 2011.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's claim for an increased rating for PTSD as they include an interview with the Veteran, a review of the record, and an examination addressing the relevant rating criteria.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits

The Veteran seeks a rating in excess of 50 percent for his PTSD prior to February 5, 2014.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders as 50 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

Under the General Rating Formula, 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

The highest rating of 100 percent is warranted where there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Furthermore, as the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-4).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

Facts

On April 1, 2010 the Veteran was accorded a VA PTSD examination; however, as that evidence was considered by the RO in its unappealed April 16, 2010, rating decision, it cannot now be reconsidered with regard to the February 2011 claim for an increased rating for PTSD from which this appeal stems.  See 38 C.F.R. § 20.302).  Moreover, as essentially found by the RO, no new and material evidence was received within one year of the April 2010 rating decision.  The basis for the increased rating of 50 percent was the August 2011 and May 2012 VA treatment records and the October 2011 VA examination report.  See February 2013 rating decision.  Cf. Beraud v. McDonald, 766 F.3d 1402 (2014).

On VA examination in October 2011 the Veteran complained of guilt and depression over past military stressors which cause him to self-isolate; heightened irritability when in the company of men; and panic attacks when around young children.  He stated that he preferred time with his family and had a "famous" relationship with his children, and said that he regularly hosted Sunday dinners and visited with family members.  He added that when not with family he enjoyed time spent alone.  Clinical assessment revealed depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  GAF score was 50.  The examiner added that the Veteran's PTSD symptoms moderately impairs social functioning and severely impairs occupational functioning.

VA psychiatric treatment records during the timeframe under review uniformly describe the Veteran as suffering from nightmares and intrusive thoughts of wartime atrocities, anxiety/panic attacks, and depressed mood.  They also describe him as completely oriented with clear, linear, organized and goal directed thought processes and no flight of ideas or loose associations.  GAF scores, which were predominantly at 50 from April to November 2010, fluctuated from 55 to 70 after November 2010.  The average GAF score from April to November 2010 was 51; the average GAF score from December 2010 to May 2013, including the October 2011 VA examination GAF of 50, was 61.  



Analysis

The evidence confirms that the Veteran's PTSD was productive of panic attacks, depressed mood, nightmares and intrusive thoughts of wartime atrocities, and difficulty interacting with others prior to February 5, 2014; however, there is no probative evidence of the kinds of symptoms, such as obsessional rituals that interfere with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and an inability to establish and maintain effective relationships; that would warrant a rating higher than 50 percent.  While the Veteran complained of suicidal ideation, there were no reports of chronic plans for suicide during this period.  Thus, the evidence does not show that such symptom is of the frequency and severity as contemplated in the higher disability ratings.  Although the Veteran's symptoms interfered with his interpersonal functioning outside the home, he was completely oriented and enjoyed a close relationship with all of his family, which is not indicative of total social impairment.  The Veteran's complaints, symptomatology, the clinical findings, and GAF scores, do not more nearly approximate or equate to the criteria for a rating of 70 percent or higher.  Accordingly, the Board finds that the criteria for a schedular rating in excess of 50 percent prior to February 5, 2014, are not met.  

The Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the claim for a rating higher than 50 percent for PTSD prior to February 5, 2014.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  

Additionally, the Board has contemplated whether the rating of the Veteran's PTSD disability should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case the assigned schedular rating criteria adequately contemplate the Veteran's PTSD symptoms, including, but not limited to depressed mood, panic attacks, nightmares/chronic sleep impairment, irritability, mild memory loss, difficulty with interpersonal relationships and in social settings, and social isolation/reclusiveness; and there are no symptoms attributable to the Veteran's service-connected PTSD that are left uncompensated or unaccounted for by the assignment of a schedular rating.  

Therefore, the Board finds that the schedular rating criteria at DC 9411 reasonably describe the Veteran's PTSD disability level and symptomatology.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of the Veteran's PTSD disability for consideration of an extra-schedular rating prior to February 5, 2014, is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A disability rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to February 5, 2014, is denied.  


REMAND

The Veteran maintains that he has been unable to work throughout the appeal period due to his service-connected disabilities.  See, e.g. February 2010 claim for TDIU.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

A total disability rating for compensation based upon individual unemployability (TDIU) may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Preliminarily, it is noted that the Veteran has already been granted the highest schedular rating of 100 percent effective February 5, 2014, for his service-connected PTSD, so the issue of entitlement to TDIU since February 5, 2014 is moot.  (The Veteran does not contend, and the record does not otherwise suggest, that he is unemployable solely due to his service connected left knee disability (20 percent) and tinnitus (10 percent).  Cf. Bradley v. Peake, 22 Vet. App. 280, 293 (2008).)

As for TDIU prior to February 5, 2014, the Veteran did not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) prior to February 5, 2014.  Social Security records show that the Veteran has not worked since October 2008, and indicate that this is due, in large part, to his "anxiety related disorder"/PTSD.  Service connection is also in effect for a left knee disability and tinnitus. 

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  See also Yancy v. McDonald, 27 Vet. App. 484 (2016), citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (holding that the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).  

Accordingly, the case is REMANDED for the following action:

1.  As provided in 38 C.F.R. § 4.16(b), submit the issue of entitlement to a TDIU on an extra-schedular basis prior to February 5, 2014, to the Director of Compensation Service for consideration.  Associate the ensuing determination with the claims file.

2.  Then, readjudicate the appeal.  If the claim is denied, send the Veteran and his representative a supplemental statement of the case and allow an appropriate amount of time for a response.  Then, return the case to the Board, unless the Veteran requests otherwise.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


